Citation Nr: 1728709	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  12-30 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a higher initial rating for service-connected coronary artery disease, currently evaluated as 30 percent disabling prior to November 25, 2015, and 60 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1966 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The September 2011 rating decision granted entitlement to service connection for coronary artery disease and assigned an initial 10 percent rating effective January 6, 2009, and a 30 percent rating effective July 14, 2011.  A notice of disagreement with the disability rating and the effective date was received in September 2011, a statement of the case was issued in September 2012, and a substantive appeal was received in October 2012.  The September 2012 statement of the case and a rating decision from that same month increased the initial rating from 10 percent to 30 percent, effective January 6, 2009.  

In a January 2015 rating decision, the RO granted a temporary 100 percent rating effective June 8, 2014, through September 30, 2014, based on surgical or other treatment necessitating convalescence for coronary artery bypass graft x2.  The 30 percent rating continued on October 1, 2014.   

In June 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In August 2015, the Board remanded the claim to afford the Veteran a new VA examination to assess the current severity of his heart condition.  

Thereafter, a February 2016 supplemental statement of the case and rating decision increased the rating from 30 percent to 60 percent, effective November 25, 2015.  Because the RO did not assign the maximum possible disability rating for the entire period on appeal, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Subsequently, the Veteran submitted a written statement in July 2016 indicating his desire to withdraw the appeal.


FINDING OF FACT

In written correspondence dated July 2016, prior to the promulgation of a decision in the appeal, the AOJ received notification that the Veteran desired to withdraw his pending appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In July 2016, the Veteran submitted a written statement in which he indicated his desire to withdraw his pending appeal before the Board. This letter, which was submitted through the Veteran's representative at the local level, is clear and unambiguous - "I want to with draw my appeals that is at the Board of Veterans for disposition (sic)." 

The Board notes that the Veteran's national representative provided an Informal Hearing Presentation (IHP) in April 2017.  There was no acknowledgment of the withdrawal request or argument alleging inadequacy of withdrawal.  Thus, the Board finds that the Veteran's appeal ceased to exist in July 2016 and that the IHP submitted in April 2017 does not create any ambiguity as to the Veteran's intent in July 2016.

There remain no allegations of errors of fact or law for appellate consideration at this time. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to entitlement to a higher initial rating for service-connected coronary artery disease, currently evaluated as 30 percent disabling prior to November 25, 2015, and 60 percent disabling thereafter is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


